PER CURIAM.
William V. Hudson, after he had entered a plea of guilty to the charge of breaking into a post office with intent to commit larceny therein, and had been sentenced to serve a term of five years in the penitentiary, by letter to the trial judge, requested that he be granted an appeal. The ground on which he requested an appeal was, “that I was told by the Assistant District Attorney if I plead guilty to a lesser charge I would receive a sentence from one (1) year and one (1) day to not more than two (2) years.”
Notwithstanding the fact that the record is not in order, we have considered the case on its merits.
The Assistant District Attorney, with whom Hudson charged he made this agreement, has offered three affidavits which show conclusively that no such agreement was made. Moreover, the record shows that when the defendant appeared before the trial judge his every right was carefully and fully explained to him. He thereupon elected to plead guilty and was given a sentence of five years.
Hudson ignores his written assignment of error, and argues in his brief that when he was sentenced he was of unsound mind. No evidence is offered by him in support of either contention.
The record shows that he had served two previous sentences for breaking and entering before being sentenced here for breaking and entering a United States post office.
We find no reversible error in the record and the judgment is affirmed.